Title: From Thomas Jefferson to James Leander Cathcart, 10 September 1821
From: Jefferson, Thomas
To: Cathcart, James Leander

Dear Sir  Monticello Sep. 10. 21.On my return after an absence of some weeks from home, I find here your favor of Aug. 27. and learn from it, with great regret; the difficulties of your present situation. I can say with truth, and justice therefore requires me to say, that I considered your administration of our affairs while Consul on the Barbary coast, as one of the most rigorous integrity; and that too in a situation wherein you might have appropriated what part you pleased of the funds confided to you, without the possibility of detection. it is such a comfort to the government to know where they may find an honest man to execute trusts for the public, that I was much pleased, after I left Washington, to hear that you were continued in the public service; and I am sorry that this has proved so little advantageous to you. I trust you will not be long left in your present situation. the applications for office are very numerous, & press hardly on those who have the disposal of them. but there cannot fail to arise occasions whereon they will be glad to avail the public of your integrity and experience in business. and that this may come in time to relieve your wants I sincerely wish with assurances of my great esteem & respect.Th: Jefferson